 In the Matter Of WESTINGHOUSE RADIO STATIONS, INCORPORATEDandWBZ TECHNICIANS' ASSOCIATIONCase No. B-834,5.-Decided December 16'.1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent comparison of records.Mr. A. Howard Myers,for the Board.Mr. Walter Evans,of Boston, Mass., for the Company.Mr. John P. Moses,of Boston, Mass., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 17, 1941, WBZ Technicians' Association, herein called theUnion, filed with the Regional Director for the First Region (Boston,Massachusetts) a petition, and on October 29, 1941, an amendedpetition, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Westinghouse Radio Sta-tions, Incorporated, herein called the Company, which is engagedin radio broadcasting and operating radio-broadcasting stations atBoston and Springfield, Massachusetts, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On November 5, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On November 23, 1941,,theCompany, the Union, and the Regional Director for the Board en-tered into a "STIPULATION FOR CERTIFICATION ON CONSENT CObIPARI-SON OF RECORDS."Pursuant to the stipulation, a check by comparing the Union'sapplication cards, roster of membership, and original ledger book37 N L. R. B., No. 76._466 WESTINGHOUSE RADIO STATIONS, INC.467containing a record of dues with the pay-roll and employment recordsfurnished by the Company was conducted, under the direction andsupervision of the Regional Director, among all broadcast techni-cians-employed,by the Company at radio stations WBZ, WBZA, and'WBOS, exclusive of executives and supervisory, office, and clericalemployees, to determine whether or not said employees desired, to berepresented by the Union for the purposes of collective bargainingwith the Company.On November 25, 1941, the Regional Director issued and duly-served on the parties his ' Report on Results of Comparison by In--spection of Records.No objections to the Report on Results of Com-parison by Inspection of Records have been filed by either of the.parties.In his report the Regional Director reported that a comparison,of the Union's records with the employment records of the Companyshowed that 19 out of 21 eligible employees authorized the Unionto represent them for the purposes of collective bargaining with the,Company.Upon the basis of the stipulation, the Report on Results ofComparison by Inspection of Records, and the entire record in the,case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of ' employees ofWestinghouse Radio Stations, Incorpo-rated,Boston and Springfield, Massachusetts, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2.All broadcast technicians employed at radio stationsWBZ,.WBZA, and WVBOS by Westinghouse Radio Stations, Incorporated,,Boston and Springfield, Massachusetts, exclusive of executives andsupervisory, office, and clerical employees, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.3.WBZ Technicians' Association has been designated and selectedby a majority of the employees in the above-described unit as their-representative for the purposes of collective bargaining and is the,exclusive representative of all the employees in said unit within the.meaning of Section 9 (a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 468DECISIONSOF NATIONALLABOR RELANIONS BOARDIT IS HEREBY CERTIFIEDthatWBZ Technicians' Association hasbeen designated and selected by a majority of all broadcast tech-nicians employed at WBZ, WBZA, and WBOS by WestinghouseaclioStations,Incorporated,Springfield and Boston, Massachu-setts, exclusive of executives and supervisory, office, and clericalemployees,as their representative for the purposes of collectivebargaining and that, pursuant to the provisions of Section 9 (c) ofthe Act, WBZ Technicians'Association is the exclusive representa-tive of all such employees for the purposes of collective bargaining.with respect to rates of pay, wages,hours of employment,and other,conditions of employment.